IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0690
                            Filed February 11, 2015


POCAHONTAS AERIAL
SPRAY SERVICES, L.L.C.,
    Plaintiff-Appellee,

vs.

HEATHER GALLAGHER and
BLUE SKY SPRAY SERVICE, L.L.C.,
     Defendants-Appellants.
________________________________________________________________


       Appeal from the Iowa District Court for Pocahontas County, Kurt J.

Stoebe, Judge.



       Heather Gallagher and Blue Sky Spray Service, L.L.C. appeal from

judgment entered against them in this action for misappropriation of trade secrets

and breach of fiduciary duty.       AFFIRMED IN PART, REVERSED AND

MODIFIED IN PART, AND REMANDED WITH DIRECTIONS.




       David W. Nelmark of Belin McCormick, P.C., Des Moines, for appellants.

       Andrea M. Smook of Cornwall, Avery, Bjornstad, Scott & Davis, Spencer,

for appellee.



       Heard by Danilson, C.J., and Doyle and Bower, JJ.
                                             2


DANILSON, C.J.

         Pocahontas Aerial Spray Services, L.L.C. (PASS), an agricultural aerial

spraying business, brought this action for damages and injunctive relief against

its former employee, Heather Gallagher, and her newly established agricultural

aerial    spraying   business,     Blue    Sky    Spray     Service,    L.L.C.,    alleging

misappropriation of trade secrets and breach of fiduciary duty. The defendants

appeal from an adverse judgment, contending there is insufficient evidence to

establish the existence of a trade secret or its misuse. They contend the trial

court erred as a matter of law because PASS did not protect its customer list

sufficiently for it to constitute a trade secret. They also assert the damages

awarded are not supported by sufficient evidence and there is no basis for

imposing the lengthy injunction ordered by the trial court. We affirm judgment for

PASS but reverse the damages awarded, amend the length of the injunction, and

remand with directions.

I. Scope and Standard of Review.

         Because the standard of review largely determines the outcome of this

appeal, we set it out first. The case was tried at law, and the scope of review is

for errors at law.1 Iowa R. App. P. 6.907 (2009); Van Sloun v. Agans Bros., 778

N.W.2d 174, 179 (Iowa 2010). Under this standard of review, the trial court’s

findings carry the force of a special verdict and are binding if supported by




1
  Harrington v. Univ. of N. Iowa, 726 N.W.2d 363, 365 (Iowa 2007) (“The fact that
injunctive relief was sought is not dispositive of whether an action is at law or in equity,
as an injunction may issue in any action.” (citation, quotation marks, and alterations
omitted)).
                                            3

substantial evidence. Van Sloun, 778 N.W.2d at 179. We are not, however,

bound by the trial court’s legal conclusions. Id.

         “Evidence is substantial if reasonable minds could accept it as adequate

to reach the same findings.” Tim O’Neill Chevrolet, Inc. v. Forristall, 551 N.W.2d

611, 614 (Iowa 1996). We view the evidence in the light most favorable to the

judgment, liberally construing the district court’s findings to uphold, rather than

defeat, the result reached.       Id.   “[T]he question we face is not whether the

evidence might support a different finding, but whether the evidence supports the

findings actually made.” Id.

         The district court, as the trier of fact, “has the prerogative to determine

which evidence is entitled to belief.” Id. Having had the better opportunity to

evaluate the credibility of witnesses, we are mindful that “factual disputes

depending heavily on such credibility are best resolved by the district court.” Id.

II. Background Facts and Proceedings.

         Viewing the evidence in the light most favorable to upholding the trial

court’s decision, including all reasonable inferences, the following facts

reasonably could be found. Kyle Scott and Edgar Newberg purchased an aerial

spraying business from Norman Hartsock in May 2008 for $125,000 in cash plus

$1.00 per acre sprayed for five years.2 They purchased the hangar, which Scott

testified had a value of $45,000 to $80,000, as well as the use of a loading pad

owned by the city of Pocahontas. When Scott and Newberg purchased the

business, Hartsock “took [them] around and introduced [them] to the co-op

locations that he was working for and he also did an ad in the newspaper and

2
    The total price paid as of May 2013 was $340,390.18.
                                         4


telling people that he had sold to” PASS. Hartsock recommended Scott and

Newberg hire Heather Gallagher to assist them in the office. Gallagher was the

daughter of Hartsock’s friend and was looking for work; she had no prior

experience with aerial spraying.

       Over the course of the next five years, Gallagher learned the aerial

spraying business, helped develop the client relationships and customer base,

and was entrusted with increasing responsibilities. In 2010, Gallagher became

operations manager of PASS. She had possession of the company laptop and

controlled the pilot spray logs, aerial maps, and pricing information. Gallagher

worked full-time July into September and part-time the rest of the year. Her

compensation consisted of an hourly wage, mileage to drive to and from work

and to run errands for the business, and a per-acre “Christmas bonus.”3 In

addition, PASS paid for Gallagher’s association membership dues and for her to

attend annual state and national conventions, where she received training and

certification.

       In September 2012, Gallagher began soliciting business from PASS’s

customers.

       On November 16, 2012, Gallagher filed with the Iowa Secretary of State a

certificate of existence for Blue Sky Spray Service, LLC.

       In December 2012, Gallagher and Scott attended the national convention

in Savannah, Georgia.       Gallagher received her annual bonus while at the

convention.

3
  Beginning in 2009, Gallagher received an escalating bonus—beginning five cents per
acre at 25,000 acres and ranging to twelve cents per acre at 100,000 acres and above—
for each acre sprayed by any pilot affiliated with PASS.
                                        5


       Gallagher terminated her employment with PASS on January 15, 2013,

leaving the company laptop, keys to buildings, and credit cards at the airport

counter for Scott to retrieve.

       On February 6, 2013, Gallagher submitted a business plan for Blue Sky to

a bank, reporting PASS will be Blue Sky’s “primary competition”—“The owners of

that business live out of state and have had little to no contact with existing

customers over the past five years.” She states, “Blue Sky Spray Service, LLC’s

strategy is to start with customers with which there is already an existing

relationship. First Cooperative in Laurens and Marathon and several farmers

have expressed a commitment to obtain aerial spraying services for the 2013

season.” The business plan also provides:

       According to the USDA, National Agricultural Statistics Service,
       Pocahontas County 2010 farmland estimates total 790 farms, with
       a total of 360,000 acres. . . . Managers at First Cooperative in
       Laurens and Marathon have agreed to work with Blue Sky Spray
       Service, LLC for the 2013 season; their acres from 2012 totaled
       20,000.
              Competitors include Pocahontas Aerial Spray Service and
       area cooperatives that employ their own pilots (New Cooperative,
       Wells Ag Center, Ag Partners). Because I have been a manager
       for the past five years, the customers I work with trust me to do the
       job well. The pilot who I will be working with is excellent; I worked
       with him last year and he was able to meet many of the customers
       and establish relationships with them. Advantages to using my
       company are the relationships I have and will continue to develop
       with my customers. . . . We are priced competitively, as some other
       area businesses are charging at least $10/acre for application.
       Blue Sky Spray Service, LLC’s pricing will remain at approximately
       $9.25/acre for application for the 2013 season.
              ....
              Managers at First Cooperative that I worked with last year
       have agreed to work with me this year. Last year we sprayed
       approximately 20,000 acres for First Cooperative. I have also been
       in contact with other ag centers and farmers I have worked with for
       the past five years, and many of them have also agreed to work
                                          6


       with me this year. Because of that, I am conservatively basing my
       beginning operating expenses on 30,000 acres.
              Spraying 30,000 acres during the season at a rate of $9.25
       brings the pilot pay to $166,500.

       On February 9, 2013, Gallagher sent a mailing thanking the recipients for

“your aerial application business during the past years,” stating her commitment

to “continue providing you with excellent service and timely applications,” and

further that “Thad Cooper will be returning as our pilot again this year.”

       PASS filed this action for damages and injunctive relief against Gallagher

and   Blue   Sky    Spray   Service,   L.L.C.   (collectively   Gallagher),   alleging

misappropriation of trade secrets and breach of fiduciary duty.

       Following an August 26, 2013 hearing on the request for a temporary

injunction, on August 27, 2013, the district court found “Gallagher accessed

PASS’s computer system on December 12 and December 24, 2012. She also

accessed the computer on January 9 and January 12, 2013. On January 9,

2013, and December 24, 2012, the accesses were with a USB device, which

would be consistent with downloading proprietary information.” It further found,

       PASS is entitled to an injunction as provided by Iowa Code section
       550.3 [(2013)]. The great harm that has been suffered by PASS is
       clearly demonstrated by the testimony that in 2012 PASS sprayed
       42,000 acres. In 2013, PASS sprayed approximately 3000 acres.
       PASS has the ability to perform the work. There is spraying work
       available yet this year and solicitation for work in 2013 will begin
       soon. PASS is entitled to a temporary injunction.

The court issued a temporary injunction, prohibiting Gallagher from contacting

“any existing customers of [PASS] as of February 1, 2013,” which was to

continue until modified or superseded by court order.
                                          7


       A bench trial was held on February 5, 2014. On May 28, 2014, the trial

court issued its ruling in which it made the following credibility determinations:

       In order to explain the Court’s findings, the Court must discuss
       Gallagher’s credibility. The Court found Gallagher’s testimony to be
       unreliable. The Court heard her testimony in the hearing on the
       plaintiffs’ request for a temporary injunction and the trial. In both
       proceedings, the Court had the opportunity to assess her demeanor
       which is not reflected in the transcript.
                The impact of Gallagher’s deportment, eye contact and body
       movements, along with graphic contradictions and avoidance of
       questions, revealed a desire to testify without regard to the truth
       and with the goal of avoiding responsibility for designing, executing
       and concealing a plan to take the successful business that PASS
       had purchased and grown. Her version of events was loosely
       moored to undeniable events. Otherwise, it was plotted to achieve
       her goal. Her explanation of events bordered on the ridiculous at
       times and her justification for her action was often astonishing.
                On the other hand, the Court found the testimony of Scott,
       Newberg, and Tamara Anderson [in Scott’s Colorado office] to be
       credible, frank and reliable. They demonstrated strong physical
       attributes of credibility while testifying. They admitted evidence that
       was not favorable. Their testimony was reasonable and acceptable
       in light of events and the history of PASS. They were not defensive
       or argumentative during cross examination.
                The pilot spray logs, the customer list and pricing information
       of PASS are at the heart of this controversy. The defendants
       portray the customer list as easily assembled and of no particular
       value. Nothing could be farther from the truth. . . .
                ....
                Gallagher denies that she had the pilot spray log, customer
       list or pricing information. The Court does not believe her.

The trial court concluded Gallagher had misappropriated trade secrets of PASS,

awarded damages in the amount of $118,000, and enjoined Gallagher from

contacting or contracting with any customer of PASS until December 31, 2016.

       The defendants appeal, contending there is insufficient evidence to

establish the existence of a trade secret or its misuse. They assert the trial court

erred as a matter of law because PASS did not protect its customer list

sufficiently for it to constitute a trade secret, the damages awarded are not
                                         8


supported by sufficient evidence, and there is no basis for imposing the lengthy

injunction ordered by the trial court.

III. Discussion.

       There are three recognized prerequisites for relief based on the

misappropriation of a trade secret: (1) existence of a trade secret, (2) acquisition

of the secret as a result of a confidential relationship, and (3) unauthorized use of

the secret. Lemmon v. Hendrickson, 559 N.W.2d 278, 279 (Iowa 1997). The

plaintiff has the burden to establish each of these elements by a preponderance

of the evidence. Id.

       Iowa Code section 550.2(4) (2013) provides:

              “Trade secret” means information, including but not limited to
       a formula, pattern, compilation, program, device, method,
       technique, or process that is both of the following:
              (a) Derives independent economic value, actual or potential,
       from not being generally known to, and not being readily
       ascertainable by proper means by a person able to obtain
       economic value from its disclosure or use.
              (b) Is the subject of efforts that are reasonable under the
       circumstances to maintain its secrecy.

As our supreme court has stated:

       Trade secrets can range from customer information, to financial
       information, to information about manufacturing processes to the
       composition of products.         There is virtually no category of
       information that cannot, as long as the information is protected from
       disclosure to the public, constitute a trade secret.
              We believe that a broad range of business data and facts
       which, if kept secret, provide the holder with an economic
       advantage over competitors or others, qualify as trade secrets.

Econ. Roofing & Insulating Co. v. Zumaris, 538 N.W.2d 641, 647 (Iowa 1995)

(citation and internal quotation marks omitted). Whether particular information

constitutes a trade secret is “a mixed question of law and fact.” Id. at 648. The
                                           9


“legal part of the question” is whether the information in question could constitute

a trade secret under the first part of the definition of trade secret in section

550.2(4). Id. The “fact part of the question arises from the remaining” part of the

statutory definition found in subdivisions (a) and (b) of section 550.2(4). Id.

       Gallagher characterizes the district court’s ruling as a determination that a

“customer list” was a trade secret. This characterization reads the court’s ruling

too narrowly. The district court determined as a legal matter that the “pilot spray

logs, the primary customer list, and pricing history” constituted trade secrets. We

find no error in the court’s ruling that such information—so long as the remaining

factual tests are met—can constitute a trade secret. See id. at 647.

       As to the “fact part of the question,” it is our task to determine if substantial

evidence supports the trial court’s findings that the information “(a) [d]erives

independent economic value, actual or potential, from not being generally known

to, and not being readily ascertainable by proper means by a person able to

obtain economic value from its disclosure or use” and “(b) [i]s the subject of

efforts that are reasonable under the circumstances to maintain its secrecy.”

Iowa Code § 550.2(4); see also Econ. Roofing, 538 N.W.2d at 648.

       A. Trade secrets existed.       The trial court’s finding that trade secrets

existed is supported by substantial evidence.         The co-owners of PASS and

Tamara Anderson, bookkeeper for Scott Aviation in Colorado, testified at trial to

the existence of pilot spray logs, the primary customer list, and pricing history.

The co-owners also testified regarding the use of that data and that the customer

list and base were valuable assets for PASS—noting they were a strong factor

when the current owners decided to purchase PASS. Even Gallagher testified
                                         10


that a customer list is an asset of a company and provides value to the company.

When the company laptop was returned to PASS, it had been stripped of all of

the company’s information, including the customer list, pricing history, and pilot

spray logs. PASS had to spend considerable time and efforts to recreate the

information and lists. Gallagher asserts no customer list, spray logs, or pricing

history existed—the court “ga[ve] little weight to Gallagher’s denial,” noting:

       The Court took great stock in the testimony of Tamara Anderson.
       Anderson is the bookkeeper for Scott Aviation in Colorado. She
       explained consistently and in detail her duties as it related to PASS.
       Scott owns 50 percent of PASS and all of Scott Aviation. Scott
       Aviation performed accounting services for PASS. Gallagher
       forwarded payments that she received to Anderson. Anderson
       deposited incoming revenues, made payroll, prepared monthly
       reports and paid expenses.
               Gallagher had limited access to the computerized
       accounting.     She was supplied with the computer program
       QuickBooks. Gallagher billed customers using the limited customer
       list on QuickBooks. So, a limited customer list, reflective of these
       billings, was available to Gallagher through QuickBooks. But this is
       not the customer/pricing list that is the heart of this controversy.
               Anderson identified another and more important customer
       list. She described this as a list of current and potential customers.
       The list was maintained solely on Gallagher’s computer. It was
       used to print customer labels for direct mailings. The pricing
       information was also on Gallagher’s computer and was necessary
       for Gallagher to prepare billings. The pilot spray logs were
       maintained by Gallagher on the computer because they were
       required by regulators.

PASS did not authorize Gallagher or Blue Sky to take or use this information.

       Additionally, PASS meets the essential elements for establishing trade

secrets. Generally a customer list is a trade secret if the list was developed or

obtained through substantial effort, if the company took reasonable efforts to

protect the information’s secrecy. Basic Chems., Inc. v. Benson, 251 N.W.2d

220, 229 (Iowa 1977). As was the case in Basic Chemicals, “There was only one
                                        11


set [of the information] and [Gallagher] was the only person given unlimited

access to those books.” See id.

       B. The information was acquired through a confidential relationship.

Gallagher obtained the customer list through a confidential relationship.

Gallagher argues the trial court erred in determining the information at issue here

constituted a trade secret because custumers’ identities were available to her—

an at-will, hourly employee, who signed no confidentiality or non-compete

agreement. While Gallagher identifies herself as an hourly, at-will employee in

appellate briefings, she identified herself quite differently in her business plan

and to PASS customers.

       [A] principal and agent relationship necessarily gives rise to a
       fiduciary relationship. And a principal and agent relationship
       necessarily includes an employer and employee relationship.
       Employees constantly act on behalf of employers. In doing so,
       employees have the confidence and trust of their employers. That
       is the essence of the relationship.

Econ. Roofing, 538 N.W.2d at 648 (citing Kurth v. Van Horn, 380 N.W.2d 693,

695-96 (Iowa 1986)).

       Given their relationship and the definition of “misappropriation” in Iowa

Code chapter 550, we think the trial court as fact finder could easily find that

Gallagher had a fiduciary duty to maintain the secrecy of the information PASS

described as trade secrets—its customer list, pricing history, and pilot spray logs.

               The law is well settled that knowledge acquired by an
       employee during h[er] employment cannot be used for h[er] own
       advantage to the injury of the employer during the employment; and
       after the employment has ceased the employee remains subject to
       a duty not to use trade secrets, or other confidential information
       which [s]he has acquired in the course of h[er] employment, for
       h[er] own benefit or that of a competitor to the detriment of h[er]
       former employer.
                                           12



Basic Chems., 251 N.W.2d at 230.

       There is no doubt Gallagher was a manager for PASS.                 She signed

documents as the manager, the co-owners both testified that she was the

manager, and she, herself, testified she was management.              Additionally, the

employer-employee relationship is regarded as being a confidential relationship,

and Iowa courts regard that relationship as one between fiduciaries. See Uncle

B’s Baker, Inc. v. O’Rourke, 920 F. Supp. 1405, 1430 (N.D. Iowa 1996), and

cases cited therein. Because of that, employees are prohibited from disclosing

or using trade secret information they obtain during employment even absent a

written agreement to that effect.      See Cemen Tech, Inc. v. Three D Indus.,

L.L.C., 753 N.W.2d 1, 7-8 (Iowa 2008) (discussing scope of employee’s duty not

to use or disclose trade secrets of employer); Kendall/Hunt Publ’g Co. v. Rowe,

424 N.W.2d 235, 242 (Iowa 1988). There was credible evidence presented that

Gallagher was soliciting customers before she quit her employment.

       C. The use and acquisition of the trade secret was unauthorized.

Gallagher acquired and used the confidential information in an unauthorized

manner or by improper means.4 The Iowa Code defines misappropriation as

acquisition, disclosure, or use of a trade secret by a person who knows that the

trade secret if acquired by improper means.          Iowa Code § 550.2(3). This if

further defined as use or acquisition through theft, bribery, misrepresentation,
4
  We acknowledge mere preparation to form a competing business organization is not
actionable “unless it is shown that something in the preparation to compete produced a
discrete harm to the former business beyond the eventual competition that results from
the preparation.” Midwest Janitorial Supply Corp. v. Greenwood, 629 N.W.2d 371, 376
(Iowa 2001) (finding “insightful” analyses in Cudahy Co. v. Am. Labs., Inc., 313 F. Supp.
1339, 1346 (D. Neb. 1970), and Bancroft-Whitney Co. v. Glen, 411 P.2d 921, 936
(1966)).
                                         13


breach, or inducement of a breach of a duty to maintain secrecy, or espionage.

Gallagher misrepresented herself and her company to be affiliated with PASS

and took the customer and pilot information from the company computer without

permission. Additionally “improper means” does not need to mean that the trade

secret was acquired, disclosed, or used in a way that was illegal. It also means

the method in which the trade secret was acquired “falls below the generally

accepted standards of commercial morality or reasonable conduct.” E.I. DuPont

deNemours & Co. v. Christopher, 431 F.2d 1012, 1013-14 (5th Cir. 1970) (citing

the Restatement (First) of Torts § 757 cmt. f (1939)); see Iowa Code

§ 550.2(3)(a)-(c).   “Improper means” include “breach of a duty to maintain

secrecy.” Id. § 550.2(1); Econ. Roofing, 538 N.W.2d at 646. The trial court

finding that Gallagher’s conduct met this standard is supported by substantial

evidence.

       Gallagher also asserts that PASS made no efforts to keep their customer

information secret. This claim is unfounded. The efforts required to protect a

trade secret depends on the circumstances of each case. See 205 Corp. v.

Brandow, 517 N.W.2d 548, 549 (Iowa 1994) (stating that the crust recipe for a

pizza place was considered a trade secret even though the recipe was disclosed

to all employees because such disclosure was reasonable under the

circumstances). In this case, the customer information, pilot spray logs, and

pricing history were kept only on the work computer of the manager of the

company.    Upon her termination, the owners of the company requested the

immediate return of that computer. As the trial court found, PASS should not be

penalized for putting their trust in the wrong person.
                                       14

        D. Evidence to establish damages. Iowa Code section 550.4 provides in

part,

               1. . . . Damages may include the actual loss caused by the
        misappropriation, and the unjust enrichment caused by the
        misappropriation which is not taken into account in computing the
        actual loss. In lieu of damages measured by any other methods,
        the damages caused by misappropriation may be measured by
        imposition of liability for a reasonable royalty for a person’s
        unauthorized disclosure or use of a trade secret.
               2. If a person commits a willful and malicious
        misappropriation, the court may award exemplary damages in an
        amount not exceeding twice the award made under subsection 1.

        PASS sought damages of $236,000—the amount it asserted was the loss

of gross revenue as a result of Gallagher’s unauthorized use of its trade secrets.

The trial court found the “gross revenues include avoidable costs such as

contract payments to pilots and supplies” and concluded “approximately one-half

of the gross revenue would be paid to third parties [pilots] and should not be

included in the assessment of damages.”         The court allowed $118,000 in

damages.

        On appeal, Gallagher contends PASS’s “alleged damages are speculative

because PASS’s drop in revenue could have resulted from any number of

causes unrelated to [Gallagher’s] operations.”    The defendants also contend

Scott’s testimony established that PASS only retained forty percent of application

revenue and that the other sixty percent went to the operator of the airplane that

did the spraying.    They assert a “correction of just this error would reduce

PASS’s damages from $118,000 to $94,400.”

        The trial court’s findings are binding on us if supported by substantial

evidence. Miller v. Rohling, 720 N.W.2d 562, 567, 572-73 (Iowa 2006). The trial
                                        15


court’s award of damages, which it calculated at 50% of gross receipts, is not

supported by the record. In reviewing PASS’s 2012 and 2011 partnership tax

returns, we observe its net earnings were $17,533 for 2012 (gross receipts

$446,274), and $53,887 for 2011 (gross receipts $602,944). However, adding

back in depreciation as well as the one-dollar-per-acre payments PASS made to

Hartsock (which were to end in 2013) results in net profits of $75,431 for 2012,

and $120,710 for 2011. The net profits over gross receipts results in a percent

net profit per dollar of gross revenue of 17% for 2012 and 20% for 20115—not

50% of gross receipts.

      PASS had gross revenue of $106,000 at the time of trial in 2013. PASS

contends Blue Sky earned gross income of $236,000 from its former clients

during 2013, excluding Gallaghers’ relatives.     The evidence thus supports a

damages award of 20% of $236,000 or $47,200. Upon remand, the amount

awarded to PASS must be reduced to $47,200. See id. at 573.

      E. Injunctive relief.   In its March 2014 ruling, the court ordered the

injunction issued on August 27, 2013, continue in effect until December 31, 2016.

The court found “Gallagher and Blue Sky violated the [temporary] injunction

through joint action with Thad Cooper in continuing to serve PASS customers,”

but did not award additional damages because it found PASS “has submitted

insufficient evidence of damages” from that breach.        Gallagher argues the

injunction and its extension until 2016 is unreasonable.




5
 $75,431 divided by $446,274 equals 16.9%. $120,710 divided by $602,944 equals
20%.
                                         16

       Though not entirely on point, we find guidance in Presto–X–Company v.

Ewing, 442 N.W.2d 85 (Iowa 1989), where an employee violated his two-year

restraint by providing service to his employer’s customers almost immediately

after being terminated. See 442 N.W.2d at 87. Our supreme court found the

covenant was enforceable and the employee had violated the agreement, but

that the two-year period would end shortly after the appeal. See id. at 89. The

court held that where an employer receives the benefit of an injunction for only a

fraction of the time specified in the covenant, it is necessary “to use our equitable

powers to extend the restraint period, so as to accomplish full and complete

justice between the parties.” See id. at 89–90 (recognizing goal “to impose such

terms and conditions as the justice and equities of the case require”). The court

exercised its equitable powers to extend the covenant for one year from the date

of the opinion. Id. at 90.

       Cases from this jurisdiction and others suggest injunctive relief of six

months to two years from the date of the decree may be appropriate. See id.;

see also Abbey Med./Abbey Rents, Inc. v. Mignacca, 471 A.2d 189, 195 (R.I.

1984) (declining “to dissolve the Superior Court order restraining for two years

the defendants, their officers, agents, servants, employees, attorneys and all

others in active concert or participation with them, from soliciting any business

from the plaintiff's regular customers”); K.H. Larsen, Annotation, Former

Employee’s Duty, In Absence of Express Contract, Not to Solicit Former

Employer’s Customers or Otherwise Use His Knowledge of Customer Lists

Acquired in Earlier Employment, 28 A.L.R.3d 7, at §28(a)-(c) (1969). But see

Huey T. Littleton Claims Serv. Inc. v. McGuffee, 497 So.2d 790, 794 (La. Ct. App.
                                        17


1986) (upholding court’s order permanently enjoining the defendant from

pursuing customers solicited prior to resigning). Here, PASS has been awarded

damages for the 2013 season and has had the benefit of the injunction for the

2014 spraying season. We conclude the length of injunction imposed by the

court is more than required to “accomplish full and complete justice between the

parties.”   See Presto–X–Company, 442 N.W.2d at 89–90.           On remand, the

district court shall modify the injunction, which shall continue until December 31,

2015. In total, PASS still receives damages or injunctive relief for a period of

three years.

IV. Conclusion.

       Based on error in the trial court’s calculation of damages, we reverse the

judgment and remand for entry of new judgment in favor of the plaintiff in the

amount of $47,200. The district court shall also modify the injunction to terminate

on December 31, 2015.

       Costs on appeal are taxed three-fourths to Gallagher and one-fourth to

Pocahontas Aerial Spray Services.

       AFFIRMED IN PART, REVERSED AND MODIFIED IN PART, AND

REMANDED WITH DIRECTIONS.